20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 1 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 2 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 3 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 4 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 5 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 6 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 7 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 8 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                              of Removal Pg 9 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 10 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 11 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 12 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 13 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 14 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 15 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 16 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 17 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 18 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 19 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 20 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 21 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 22 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 23 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 24 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 25 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 26 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 27 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 28 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 29 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 30 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 31 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 32 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 33 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 34 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 35 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 36 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 37 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 38 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 39 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 40 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 41 of 42
20-08949-rdd   Doc 1-1   Filed 02/11/20 Entered 02/11/20 13:58:15   Doc 2 Notice
                             of Removal Pg 42 of 42
